SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Plaintiff-Appellant Thomas P. Coffey, pro se, appeals from the March 29, 2001 order of the United States District Court for the Southern District of New York (Shira A. Scheindlin, /.). The order dismissed his complaint, filed in February 2001, based on the November 4,1998 opinion of United States District Court for the District of New Jersey (William G. Bassler, /.), which held, “[T]he Court permanently enjoins Plaintiff from instituting any actions in either federal or state court based on the operative facts alleged in any of the Previous Actions or in the Complaint.”
The allegations Coffey raises in his complaint are based on the same underlying facts as his previous actions. The District of New Jersey order enjoins Coffey from filing such complaints. Therefore, we affirm the district court order dismissing Coffey’s complaint. We have considered the plaintiffs remaining arguments and find them to be without merit.
Accordingly, the judgment of the district court is AFFIRMED.